
	
		II
		111th CONGRESS
		1st Session
		S. 1729
		IN THE SENATE OF THE UNITED STATES
		
			September 30, 2009
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To establish driver education curriculum for teenage
		  drivers and to provide grants to States and tribal governments to carry out
		  driver education training for licensed teenage drivers.
	
	
		1.Continued driver education
			 courses
			(a)FindingsCongress
			 makes the following findings:
				(1)Automobile
			 crashes are the leading cause of death of teenagers in the United
			 States.
				(2)Every year, more
			 than 5,000 teenagers die from fatal injuries suffered in automobile accidents
			 in the United States and an additional 400,000 teenage drivers are seriously
			 injured.
				(3)According to the
			 American Automobile Association, research on the effectiveness of driver
			 education indicates that graduates of driver education programs have 50 percent
			 fewer accidents per capita than drivers who have not received driver
			 education.
				(b)Defined
			 termIn this Act, the term teenager means any person
			 who is at least 16 years of age and younger than 20 years of age.
			(c)Continued
			 driver education programNot later than 6 months after the date
			 of the enactment of this Act, the Secretary of Transportation shall develop
			 curriculum for continued driver education courses for teenagers, which shall
			 include classroom and driving instruction.
			(d)Continued
			 driver education training grants
				(1)Grants
			 authorizedNot later than 90 days after the development of
			 curriculum under subsection (c), the Secretary of Transportation shall
			 establish a program to award grants to States and tribal governments to provide
			 continued driver training courses for teenagers who are licensed
			 drivers.
				(2)ApplicationA
			 State or tribal government desiring a grant under this subsection shall submit
			 an application that describes—
					(A)the individual
			 who will teach the driver training course;
					(B)the locations at
			 which the course will be taught; and
					(C)how the teaching
			 methods that will be used in the course are consistent with the curriculum
			 developed by the Secretary under subsection (c).
					(3)PriorityIn
			 approving applications for grants submitted under paragraph (2), the Secretary
			 shall give priority to States and tribal governments that—
					(A)maximize the
			 participation of teenage drivers in the proposed driver training course;
			 and
					(B)supplement the
			 grant funds received under this subsection with additional Federal, State,
			 tribal government, or private resources to carry out the driver training
			 course.
					(4)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as may be necessary to carry out the grant program authorized under this
			 subsection.
				
